DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation Application
3.    This application is a continuation of 15/342,649, filed 11/03/2016, now U.S. Patent #11,122,740. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status of Claims
4.	This Office Action is in response to the Applicant's application filed September 20, 2021. Claims 1-16 are presently pending and are presented for examination.


CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a surroundings detection device configured to: detect objects in a space”, “regulating device is configured to: process the surroundings detection signals”, in claims 1-16.
The examiner notes that the corresponding structure that perform the above function is found in the specification to be:
1. a surroundings detection device configured to: detect objects in a space: scanner. Fig 2.
2. regulating device is configured to: process the surroundings detection signals: computer (paragraph 60).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 1 recites “the space”, “the scanning plans”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-16 are rejected under 35 U.S.C 103 as being unpatentable over Matsumura et al, US 2017/0131718, in view of Baldinger et al, EP2517543 (A2), hereinafter referred to as Matsumura and Baldinger, respectively.

Regarding claim 1, Matsumura discloses an agricultural work machine, comprising a surroundings detection device configured to: 
detect objects in a space surrounding the agricultural work machine in sections by generating surroundings detection signals to scan the space (See at least fig 1-60, ¶ 102, “the overall system 1500 is to accurately recognize an obstacle in the travelling direction and the crop that is the target of the task, for automatic travelling”), (See at least fig 1-60, ¶ 120, “This stereo camera device 110 is a device for detecting an obstacle and a task target in the travelling direction of the agricultural machine 100”), (the examiner interprets the space as an example of the space in the travelling direction of the agricultural machine); 
one or more working elements (See at least fig 1-60, ¶ 118, “The task device 106 is a part that operates for the purpose of performing a desired task or work (for example, an action device), such as a plow, a seeding machine, a planting device, a fertilizer application device, and a carbon dioxide generating device.”), (See at least fig 1-60, ¶ 87, “the movements and tasks by the agricultural machine 100 can be performed according to automatic control. Accordingly, the efficiency of tasks can be increased”), (The examiner interprets one or more working elements as disclosed by the specification to be a task device of a self-driving harvester); and 
a control and regulating device in communication with the surroundings detection device and the one or more controllable working elements, wherein the control and regulating device is configured to: process the surroundings detection signals (See at least fig 1-60, ¶ 133, via a plurality of stereo images have to be processed, and therefore a large amount of information has to be processed by the control device 118B, and therefore a CPU with higher performance than the control device 118A or a plurality of CPUs are installed); 
assign each working element to a respective scanning plane from the scanning plans that comprise the surroundings detection signals (See at least fig 1-60, ¶ 120, “The stereo camera device 110 is an imaging sensor device for acquiring a stereo image mainly for ranging, and includes two optical systems and an imaging element. This stereo camera device 110 is a device for detecting an obstacle and a task target in the travelling direction of the agricultural machine 100”), (See at least fig 1-60, ¶ 188, “When this laser radar device 112 is set on a horizontal plane, it is possible to make a measurement by approximately 60 degrees as the horizontal angle of view, approximately 30 degrees as the vertical angle of view, and within a measurement range of approximately 60 m along the horizontal plane”); and 
control each working element based on information processed from the respective scanning plane (See at least fig 1-60, ¶ 82, “scanning all of the plots in the field by the vehicle to which the crop head is coupled, and then spraying the material to the crop while automatically controlling the movement of the vehicle to which the dispenser is coupled”), (See at least fig 1-60, ¶ 328, “the agricultural machine l00C causes the task device 106C to perform an operation of raising the leveling plate 600, etc., to adjust the amount to be leveled by the leveling plate 600, etc”), (See at least fig 1-60, ¶ 97, “The server 704 functions as a control device for controlling the agricultural machine 100 and various devices including the farm land monitoring device 500, 555 and the state monitoring device 550”), (See at least fig 1-60, ¶ 248, “The user terminal 710 or 712 sends, to the server 704, the type of task, the agricultural machine to perform the task, and the travelling method or the traveling route input by the user (step S116). At this time, specifications may be made to change the type of task for each part of the traveling route, or to not perform a task at a particular part of the traveling route.”).
Matsumura fails to explicitly disclose a plurality of scanning planes.
However, Baldinger teaches a plurality of scanning planes (See at least ¶ 30, “In the preset scanning region 15, the laser beam 14 is then advantageously reciprocated in the manner described in order to scan the crop edge and to determine its position”), (See at least ¶ 22, “the laser measuring device to determine a swath contour and / or the cross-sectional profile of the scanned crop regions”), (See at least ¶ 27, “the laser measuring device 13 may also comprise a plurality of laser heads 21, which advantageously have different directions in order to be able to scan different ground sections in front of and laterally beside the tractor 1”), (the examiner interprets a plurality of scanning planes as an example of different sections where the scan takes place to achieve higher accuracy of contour scanning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsumura and include a plurality of scanning planes as taught by Baldinger because it would allow the system to control, depending on the detected soil and / or crop contour, its size and/or condition and/or position at least one further machine or attachment operating parameter, for example a rotational speed of a working rotor, a working height of a working aggregate or the power supply to a drive or the driving speed (Baldinger ¶ 21).
Regarding claim 2, Matsumura discloses the agricultural work machine of claim 1, wherein the surroundings detection signals are electromagnetic waves (See at least fig 1-60, ¶ 121, “The laser radar device 112 according to the present embodiment is a sensor device that outputs a laser of a predetermined wavelength while scanning the laser two dimensionally, and recognizing the distance to an object based on a reflected light from the object”), (See at least fig 1-60, ¶ 128, “The ultrasonic sonar device 126 is a sensor device for applying an elastic wave (sonic wave) to an object and measuring the time until a reflected wave is detected to
recognize the distance to the object”).

Regarding claim 3, Matsumura discloses the agricultural work machine of claim 1, wherein the surroundings detection device is a scanner configured to: emit the surroundings detection signals for scanning; receive reflected surroundings detection signals back from detected objects in the space; and generate a results signal based on the reflected surroundings detection signals (See at least fig 1-60, ¶ 121, “The laser radar device 112 according to the present embodiment is a sensor device that outputs a laser of a predetermined wavelength while scanning the laser two dimensionally, and recognizing the distance to an object based on a reflected light from the object”), (See at least fig 1-60, ¶ 128, “The ultrasonic sonar device 126 is a sensor device for applying an elastic wave (sonic wave) to an object and measuring the time until a reflected wave is detected to recognize the distance to the object”).

Regarding claim 4, Matsumura discloses the agricultural work machine of claim 1, wherein the space includes a portion of an agriculturally usable area located in a direction of travel of the agricultural work machine and within a range of the surroundings detection device (See at least fig 1-60, ¶ 82, “The technology of the related art requires the tasks of firstly scanning all of the plots in the field by the vehicle to which the crop head is coupled, and then spraying the material to the crop while automatically controlling the movement of the vehicle to which the dispenser is coupled”), (See at least fig 1-60, ¶ 280, “When the travelling direction (orientation) is confirmed, the agricultural machine 100 calculates the route from the present position to the position of starting the task (step S160). At this time, the agricultural machine 100 calculates the route according to the type of task”).

Regarding claim 5, Matsumura discloses the agricultural work machine of claim 1, wherein a lateral extension of the space extends at least in part over a width of the agricultural work machine (See at least fig 1-60, ¶ 499, “A system that includes the machine of (40) above and an identifying device for identifying an area where there is a task target that requires a task. The identifying device includes a wide area recognizing means for recognizing a plurality of task targets in an area wider than an area that can be recognized by the machine”).

Regarding claim 6, Matsumura discloses the agricultural work machine of claim 1, wherein the surroundings detection device scans the space detected in four scanning planes including a close scanning plane, a medium scanning plane, and long range scanning plane (See at least fig 1-60, ¶ 121, “The stereo camera device 110 is rotated manually or may be rotated according to control by the control device 118A. By setting the stereo camera device 110 near the front end of the agricultural machine l00A, images in the front of the agricultural machine l00A can be easily acquired, and the ranging precision is increased. Note that the setting position is not
limited to a position near the front end; for example, the stereo camera device 110 may be set at a position where the surrounding area of the agricultural machine l00A can be
easily viewed,l”), (See at least fig 1-60, ¶ 188, “When this laser radar device 112 is set on a horizontal plane, it is possible to make a measurement by approximately 60 degrees as the horizontal angle of view, approximately 30 degrees as the vertical angle of view, and within a measurement range of approximately 60 m along the horizontal plane”).

Regarding claim 7, Matsumura discloses the agricultural work machine of claim 1, wherein the control and regulating device is further configured to calculate a distance and distribution density based on a time of reflection for reflected surroundings detection signals (See at least fig 1-60, ¶ 8, “a sensor for acquiring information relating to a distance to the first target”), (See at least fig 1-60, ¶ 348 “acquiring additional information other than image information, such as distance information and shape information obtained by the laser radar device 112”), (See at least fig 1-60, ¶ 299, “the server 704 performs a normalization process ( enlarging, reducing, rotating, and moving an image, and converting the density of an image) for accurately performing pattern matching in a subsequent process… the server 704 extracts the changing point of the density, and divides the image into several continuous areas. This edge extraction is done by connecting the sequence of points that are disconnected by an extraction trace method and performing a secondary differentiation process”).

Regarding claim 8, Matsumura discloses the agricultural work machine of claim 7, wherein the control and regulating device is further configured to: calculates a ground contour and a crop density curve based on the calculated distances and distribution densities; and generate a digital map that digitally maps an agriculturally usable area (See at least fig 1-60, ¶ 8, “a sensor for acquiring information relating to a distance to the first target”), (See at least fig 1-60, ¶ 348 “acquiring additional information other than image information, such as distance information and shape information obtained by the laser radar device 112”), (See at least fig 1-60, ¶ 299, “the server 704 performs a normalization process ( enlarging, reducing, rotating, and moving an image, and converting the density of an image) for accurately performing pattern matching in a subsequent process… the server 704 extracts the changing point of the density, and divides the image into several continuous areas. This edge extraction is done by connecting the sequence of points that are disconnected by an extraction trace method and performing a secondary differentiation process”).

Regarding claim 9, Matsumura discloses the agricultural work machine of claim 1, wherein the one or more working elements include a self-driving harvester, and a transport vehicle accompanying the agricultural work machine (See at least fig 1-60, ¶ 87, “the movements and tasks by the agricultural machine 100 can be performed according to automatic control. Accordingly, the efficiency of tasks can be increased”), (See at least fig 1-60, ¶ 132, “That is, the agricultural machine 100B is an agricultural machine that performs tasks by remote operation or automatic control.”), (See at least fig 1-60, ¶ 139, “That is, the operations are for
causing the agricultural machine 100 to travel and perform tasks automatically.”).

Regarding claim 10, Matsumura discloses the agricultural work machine of claim 1, wherein one or more of the plurality of scanning planes are assigned to the control of one or more of the working elements (See at least fig 1-60, ¶ 121, “The stereo camera device 110 is rotated manually or may be rotated according to control by the control device 118A. By setting the stereo camera device 110 near the front end of the agricultural machine l00A, images in the front of the agricultural machine l00A can be easily acquired, and the ranging precision is increased. Note that the setting position is not limited to a position near the front end; for example, the stereo camera device 110 may be set at a position where the surrounding area of the agricultural machine l00A can be easily viewed,l”), (See at least fig 1-60, ¶ 188, “When this laser radar device 112 is set on a horizontal plane, it is possible to make a measurement by approximately 60 degrees as the horizontal angle of view, approximately 30 degrees as the vertical angle of view, and within a measurement range of approximately 60 m along the horizontal plane”).

Regarding claim 11, Matsumura discloses the agricultural work machine of claim 1, wherein the control and regulating device is further configured to: analyze the surroundings detection signals; operate a short-term precise control of the working elements based on the analysis of a close range scanning plane included in the surroundings detection signals; and operate a rough control of the working elements based on the analysis of a medium range scanning plane and a long range scanning plane included in the surroundings detection signals (See at least fig 1-60, ¶ 8, “a sensor for acquiring information relating to a distance to the first target”), (See at least fig 1-60, ¶ 348 “acquiring additional information other than image information, such as distance information and shape information obtained by the laser radar device 112”), (See at least fig 1-60, ¶ 299, “the server 704 performs a normalization process ( enlarging, reducing, rotating, and moving an image, and converting the density of an image) for accurately performing pattern matching in a subsequent process… the server 704 extracts the changing point of the density, and divides the image into several continuous areas. This edge extraction is done by connecting the sequence of points that are disconnected by an extraction trace method and performing a secondary differentiation process”), (See at least fig 1-60, ¶ 121, “The stereo camera device 110 is rotated manually or may be rotated according to control by the control device 118A. By setting the stereo camera device 110 near the front end of the agricultural machine l00A, images in the front of the agricultural machine l00A can be easily acquired, and the ranging precision is increased. Note that the setting position is not limited to a position near the front end; for example, the stereo camera device 110 may be set at a position where the surrounding area of the agricultural machine l00A can be easily viewed,l”), (See at least fig 1-60, ¶ 188, “When this laser radar device 112 is set on a horizontal plane, it is possible to make a measurement by approximately 60 degrees as the horizontal angle of view, approximately 30 degrees as the vertical angle of view, and within a measurement range of approximately 60 m along the horizontal plane”).

Regarding claim 12, Matsumura discloses the agricultural work machine of claim 1, wherein the control and regulating device is configured to control each working element by: generating a results signal based on a detection of an obstacle in the space identified from a respective scanning plane included in the surroundings detection signal, wherein the results signal includes a command instruction for controlling the working element corresponding to the respective scanning plane; and controlling the working element according to the command instruction (See at least fig 1-60 ¶ 120, “This stereo camera device 110 is a device for detecting an obstacle and a task target in the travelling direction of the agricultural machine 100”), (See at least fig 1-60 ¶ 372, “As this recognition, there is a method of identifying some kind of object that is positioned ahead by the same method as identifying an obstacle as described in the processes of steps S202 and S204 of FIG. 35A, or a method of detecting a particular target by performing the image recognition process described in the process of step S208 of FIG. 35A.”), (See at least fig 1-60,  ¶ 211, “the Normalized Difference Vegetation Index NDVI is attained are different for each crop, and therefore the range of the Normalized Difference Vegetation Index NDVI in which the harvesting is desired is determined for each plant”).

Regarding claim 13, Matsumura discloses the agricultural work machine of claim 1, wherein the one or more working elements includes a hydraulic system, a drive system, a hydraulic brake system, and a cutting unit (See at least fig 1-60,  ¶ 321, “the cylinder for moving the leveling
plate 600, etc., up and down may be any one of a hydraulic water cylinder, a pneumatic cylinder, and a hydraulic oil cylinder”), (See at least fig 1-60, ¶ 118, “The task device 106 is a part that operates for the purpose of performing a desired task or work (for example, an action device), such as a plow, a seeding machine, a planting device, a fertilizer application device, and a carbon dioxide generating device.”).

Regarding claim 14, Matsumura discloses the agricultural work machine of claim 1, wherein the control and regulating device is configured to: analyze the surroundings detection signals, including a close range scanning plane; determine whether lower or smaller obstacles are within the space based on the analysis of the close range scanning plane; analyze the surroundings detection signals, including a medium range scanning plane and a long range scanning plane; and determine whether higher or larger obstacles are within the space based on the analysis of the medium range scanning plane and the long range scanning plane (See at least fig 1-60, ¶ 8, “a sensor for acquiring information relating to a distance to the first target”), (See at least fig 1-60, ¶ 348 “acquiring additional information other than image information, such as distance information and shape information obtained by the laser radar device 112”), (See at least fig 1-60, ¶ 299, “the server 704 performs a normalization process ( enlarging, reducing, rotating, and moving an image, and converting the density of an image) for accurately performing pattern matching in a subsequent process… the server 704 extracts the changing point of the density, and divides the image into several continuous areas. This edge extraction is done by connecting the sequence of points that are disconnected by an extraction trace method and performing a secondary differentiation process”), (See at least fig 1-60, ¶ 121, “The stereo camera device 110 is rotated manually or may be rotated according to control by the control device 118A. By setting the stereo camera device 110 near the front end of the agricultural machine l00A, images in the front of the agricultural machine l00A can be easily acquired, and the ranging precision is increased. Note that the setting position is not limited to a position near the front end; for example, the stereo camera device 110 may be set at a position where the surrounding area of the agricultural machine l00A can be easily viewed,l”), (See at least fig 1-60, ¶ 188, “When this laser radar device 112 is set on a horizontal plane, it is possible to make a measurement by approximately 60 degrees as the horizontal angle of view, approximately 30 degrees as the vertical angle of view, and within a measurement range of approximately 60 m along the horizontal plane”).

Regarding claim 15, Matsumura discloses the agricultural work machine of claim 1, wherein the control and regulating device is configured to: analyze the surroundings detection signals; generate a results signal identifying a crop edge position, a crop height, a crop height course, and a crop edge course in the space based on the analysis, wherein the results signal includes command instruction for controlling a working element corresponding to a respective scanning plane; and transmit the results signal to one or more working elements including at least one of a hydraulic steering system or a reel (See at least fig 1-60, ¶ 8, “a sensor for acquiring information relating to a distance to the first target”), (See at least fig 1-60, ¶ 348 “acquiring additional information other than image information, such as distance information and shape information obtained by the laser radar device 112”), (See at least fig 1-60, ¶ 299, “the server 704 performs a normalization process ( enlarging, reducing, rotating, and moving an image, and converting the density of an image) for accurately performing pattern matching in a subsequent process… the server 704 extracts the changing point of the density, and divides the image into several continuous areas. This edge extraction is done by connecting the sequence of points that are disconnected by an extraction trace method and performing a secondary differentiation process”), (See at least fig 1-60, ¶ 121, “The stereo camera device 110 is rotated manually or may be rotated according to control by the control device 118A. By setting the stereo camera device 110 near the front end of the agricultural machine l00A, images in the front of the agricultural machine l00A can be easily acquired, and the ranging precision is increased. Note that the setting position is not limited to a position near the front end; for example, the stereo camera device 110 may be set at a position where the surrounding area of the agricultural machine l00A can be easily viewed,l”), (See at least fig 1-60, ¶ 188, “When this laser radar device 112 is set on a horizontal plane, it is possible to make a measurement by approximately 60 degrees as the horizontal angle of view, approximately 30 degrees as the vertical angle of view, and within a measurement range of approximately 60 m along the horizontal plane”).

Regarding claim 16, Matsumura discloses the agricultural work machine of claim 1, wherein the surroundings detection device is configured to: analyze the surroundings detection signals; generate a results signal identifying a field end in the space based on the analysis, wherein the results signal includes command instruction for controlling a working element corresponding to a respective scanning plane; and transmit the results signal to one or more working elements including at least one of a hydraulic steering system, a hydraulic brake system, a drive system, or a cutting unit (See at least fig 1-60, ¶ 8, “a sensor for acquiring information relating to a distance to the first target”), (See at least fig 1-60, ¶ 348 “acquiring additional information other than image information, such as distance information and shape information obtained by the laser radar device 112”), (See at least fig 1-60, ¶ 299, “the server 704 performs a normalization process ( enlarging, reducing, rotating, and moving an image, and converting the density of an image) for accurately performing pattern matching in a subsequent process… the server 704 extracts the changing point of the density, and divides the image into several continuous areas. This edge extraction is done by connecting the sequence of points that are disconnected by an extraction trace method and performing a secondary differentiation process”), (See at least fig 1-60, ¶ 121, “The stereo camera device 110 is rotated manually or may be rotated according to control by the control device 118A. By setting the stereo camera device 110 near the front end of the agricultural machine l00A, images in the front of the agricultural machine l00A can be easily acquired, and the ranging precision is increased. Note that the setting position is not limited to a position near the front end; for example, the stereo camera device 110 may be set at a position where the surrounding area of the agricultural machine l00A can be easily viewed,l”), (See at least fig 1-60, ¶ 188, “When this laser radar device 112 is set on a horizontal plane, it is possible to make a measurement by approximately 60 degrees as the horizontal angle of view, approximately 30 degrees as the vertical angle of view, and within a measurement range of approximately 60 m along the horizontal plane”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665